



Exhibit 10.28




WEATHERFORD INTERNATIONAL PLC
2010 OMNIBUS INCENTIVE PLAN
(as amended and restated on June 17, 2014)




PERFORMANCE SHARE UNITS AWARD AGREEMENT
(Relative TSR)


THIS PERFORMANCE SHARE UNITS AWARD AGREEMENT, including Appendix A and any other
country-specific terms set forth to an Appendix attached hereto (this
“Agreement”) is made and entered into by and between Weatherford International
plc, an Irish public limited company (the “Company”), and the individual who has
signed or electronically accepted this Agreement (the “Holder”) effective as of
January 31, 2018, pursuant to the Weatherford International plc 2010 Omnibus
Incentive Plan, as amended and restated on June 17, 2014, and as further amended
from time to time (the “Plan”), which is incorporated by reference herein in its
entirety.


Whereas, the Company desires to grant to the Holder Performance Share Unit
Awards (the “Units”) under the Plan, subject to the terms and conditions of this
Agreement and the Plan; and


Whereas, the Holder desires to have the opportunity to hold the Units subject to
the terms and conditions of this Agreement and the Plan;


Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.
Definitions. For purposes of this Agreement, “Forfeiture Restrictions” shall
mean any prohibitions and restrictions set forth herein or in the Plan with
respect to the sale or other disposition of the Units and the obligation to
forfeit such Units to the Company. Capitalized terms not otherwise defined in
this Agreement shall have the meanings given to such terms in the Plan.



2.
Grant of Units. Effective as of the date of this Agreement and subject to the
terms and conditions of this Agreement and the Plan, the Company hereby grants
to the Holder the number of Units specified in this Agreement or as stated in
the Holder’s online account with the Company’s designated broker/stock plan
administrator. Each Unit shall, upon vesting pursuant to Section 4 and subject
to the Performance Goal set out in Appendix A to this Agreement, be convertible
into between 0.0 and 2.0 Shares (as defined in Section 5) (such amount being the
“Performance Multiplier”), depending on the level of achievement of the
Performance Goal during the Performance Measurement Period. The Company and the
Holder agree that this Agreement, (including Appendix A and any country-specific
appendix thereto) shall complete the terms of the Units. As used herein,
“Performance Measurement Period” means the period commencing on January 1, 2018
and ending on December 31, 2020, provided, however, that if any Vesting Date (as
defined in Section 4(a) below) occurs pursuant to Section 4(b), then the last
day of the Performance Measurement Period shall be the first trading date
immediately preceding the Vesting Date and the Performance Goal and Performance
Multiplier shall be calculated as of such date (except where the Vesting Date
occurs as a result of a Change of Control pursuant to Section 4(b)(ii), in which
case the Performance Multiplier shall be equal to 2.0).



3.
Transfer Restrictions. Except as specified herein or in the Plan, the Units may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale,



1



--------------------------------------------------------------------------------





assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement or the Plan shall be void, and the
Company shall not be bound thereby.


4.
Vesting or Forfeiture.



(a)
Except as specified otherwise in this Section 4, the Units shall be subject to
Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to the Units
that are granted herein as of December 31, 2020 (the “Vesting Date”), provided
that the Units have not been forfeited to the Company prior to such date
pursuant to Section 4(c).



(b)
Notwithstanding Section 4(a), if (i) the Holder’s Employment with the Company
and its Affiliates is terminated prior to the Vesting Date due to the death or
Disability of the Holder, then, in such event, all remaining Forfeiture
Restrictions shall immediately lapse and the Vesting Date shall be deemed to be
the date of the termination of the Holder’s Employment or (ii) there is a Change
of Control prior to the Vesting Date, then all remaining Forfeiture Restrictions
shall immediately lapse and the Vesting Date shall be deemed to be the date
immediately preceding such Change of Control; provided, that the foregoing
provisions under clauses (i) and (ii) shall only apply following the completion
of one year of a performance period, unless otherwise allowed under the terms of
the Plan. For purposes of this Agreement, “Change of Control” shall have the
meaning ascribed thereto in the Plan, except that if the Holder is party to or
covered by any change of control agreement or arrangement with the Employer (as
defined in Section 8), then “Change of Control” shall have the meaning set forth
in such agreement or arrangement to the extent permitted by and otherwise
consistent with the Plan.



(c)
If the Holder’s Employment is terminated prior to the Vesting Date (other than a
termination described in Section 4(b)), then any Forfeiture Restrictions that
have not previously lapsed pursuant to the provisions of this Section 4 shall
not lapse, and any Units with respect to which the Forfeiture Restrictions have
not lapsed shall be forfeited to the Company on the date of the termination of
the Holder’s Employment. In the event any Units are forfeited to the Company
pursuant to this Agreement, the Company will not be obligated to pay the Holder
any consideration whatsoever for the forfeited Units or the underlying Shares,
and the Holder will have no rights to receive any consideration for the
forfeited Units.



5.
No Dividend Equivalents. If during the period the Holder holds any Units awarded
hereby and the Company pays a dividend in cash, securities or otherwise with
respect to the Company’s outstanding ordinary shares, nominal value $0.001 per
share (the “Shares”), the Holder shall receive no dividend equivalent payment
with respect to the Holder’s Units.



6.
Delivery of Shares. Subject to Section 19, upon the lapse of any Forfeiture
Restrictions on the applicable Vesting Date described under Section 4, the
Company shall deliver or cause to be delivered a number of Shares equal to the
number of Units with respect to which the Forfeiture Restrictions have lapsed
multiplied by the applicable Performance Multiplier (subject to the satisfaction
by the Holder of any Tax-Related Items arising under Section 8 of this
Agreement); provided, that if the Performance Multiplier is 0.0, then the Units
shall be deemed forfeited on the applicable Vesting Date; provided further, that
if the Vesting Date occurs under (i) Section 4(a), any Shares to be delivered
shall be delivered between January 1, 2021 - March 1, 2021; and (ii) Section
4(b), any Shares to be delivered shall be delivered within sixty (60) days
following the applicable Vesting Date described under Section 4(b).







2



--------------------------------------------------------------------------------





7.
Capital Adjustments and Reorganizations. The existence of the Units shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any acquisition,
merger, amalgamation or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference shares ahead of or affecting the
Shares or the rights thereof, or the winding up, dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise, including a Change of Control (as defined in the Plan).
An adjustment under this provision may have the effect of reducing the price at
which Shares may be acquired to less than their nominal value (the “Shortfall”),
but only if and to the extent that the Committee shall be authorized to
capitalize from the reserves of the Company a sum equal to the Shortfall and to
apply that sum in paying up that amount on the Shares.



8.
Responsibility for Taxes & Withholding. The Holder acknowledges that, regardless
of any action taken by the Company or any Affiliate of the Company, as
applicable, to the extent the Holder is employed by or seconded to any such
Affiliate (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Holder’s participation in the Plan and legally
applicable to the Holder or deemed by the Company or the Employer in its
discretion to be an appropriate charge to the Holder even if legally applicable
to the Company or the Employer (“Tax-Related Items”), is and remains the
Holder’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Holder further acknowledges that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Units, including,
but not limited to, the grant, vesting or settlement of the Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends and/or any dividend equivalents; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Units to reduce or eliminate the Holder’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Holder is subject to
Tax-Related Items in more than one jurisdiction between the date of grant and
the date of any relevant taxable or tax withholding event, as applicable, the
Holder acknowledges that the Company and/or the Employer (or former Employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.



Prior to any relevant taxable or tax withholding event, as applicable, the
Holder agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Holder
authorizes the Company and/or its Affiliates, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:


(a)
withholding from the Holder’s wages or other cash compensation paid to the
Holder by the Company and/or its Affiliates; or

(b)
withholding from proceeds of the Shares acquired following the lapse of the
Forfeiture Restrictions either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Holder’s behalf pursuant to this
authorization without further consent); or

(c)
withholding in Shares to be delivered upon the lapse of the Forfeiture
Restrictions unless the Committee, in its sole discretion, indicates that this
method of withholding is not available prior to the applicable taxable or tax
withholding event and further provided, that if the Holder is a Section 16



3



--------------------------------------------------------------------------------





officer of the Company under the U.S. Securities and Exchange Act of 1934, as
amended, then the Committee (as constituted in accordance with Rule 16b-3 under
the Exchange Act) shall establish the method of withholding from alternatives
(a)-(c) herein and, if the Committee does not exercise its discretion prior to
the Tax-Related Items withholding event, then the Holder shall be entitled to
elect the method of withholding from the alternatives above.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Holder may receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Holder is deemed to have been issued the full number of Shares subject to the
vested Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items.
Finally, the Holder agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Holder’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares or the proceeds of the sale of Shares, if the Holder fails
to comply with his or her obligations in connection with the Tax-Related Items.
9.
Employment or Affiliation Relationship. The grant of Units and the Holder’s
participation in the Plan shall not create a right to employment or be
interpreted as forming an employment or services contract or other affiliation
with the Company, the Employer or any Affiliate and shall not interfere with the
ability of the Company, the Employer or any Affiliate, as applicable, to
terminate the Holder’s Employment. For purposes of this Agreement, the Holder
shall be considered to be in the employment of, or affiliated with, the Company,
the Employer or its Affiliates as long as the Holder has an active employment or
affiliation relationship with the Company, the Employer or any Affiliate. The
Committee shall determine any questions as to whether and when there has been a
termination of the Holder’s Employment, and the cause of such termination, under
the Plan and the Committee’s determination shall be final and binding on all
persons.

10.
Voting and Other Rights. The Holder shall have no rights as a shareholder of the
Company in respect of the Units, including the right to vote and to receive
dividends and other distributions, until delivery of Shares in satisfaction of
such Units.



11.
Data Privacy. The Holder hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Holder’s
personal data as described in this Agreement and any other grant materials
(“Data”) by and among, as applicable, the Employer, the Company and its
Affiliates for the exclusive purpose of implementing, administering and managing
the Holder’s participation in the Plan. The Holder understands that the Company
and the Employer may hold certain personal information about the Holder,
including, but not limited to, the Holder’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Holder’s favor, for the
exclusive purpose of implementing, administering and managing the Plan. The
Holder understands that Data will be transferred to Merrill Lynch, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Holder understands that the recipients of the Data
may be located in Ireland, the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Holder’s country. The Holder understands that if
he or she resides outside the United States, he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative.



4



--------------------------------------------------------------------------------





The Holder authorizes the Company, Merrill Lynch or other broker/stock plan
administrator designated by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
The Holder understands that Data will be held only as long as is necessary to
implement, administer and manage the Holder’s participation in the Plan. The
Holder understands if he or she resides outside the United States, he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Holder understands
that he or she is providing the consents herein on a purely voluntary basis. If
the Holder does not consent, or if the Holder later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Holder’s consent is that the Company would not be able to grant
the Holder Units or other equity awards or administer or maintain such awards.
Therefore, the Holder understands that refusing or withdrawing his or her
consent may affect the Holder’s ability to participate in the Plan. For more
information on the consequences of the Holder’s refusal to consent or withdrawal
of consent, the Holder understands that he or she may contact his or her local
human resources representative.


12.
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated below on the execution page of this Agreement, and to the
Holder at the Holder’s address indicated in the Company’s register of Plan
participants, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile (confirmation of such receipt by confirmed facsimile transmission
being deemed receipt of communications sent by facsimile means); and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.



13.
Amendment and Waiver. This Agreement may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of the Holder without his/her
written consent. Only a written instrument executed and delivered by the party
waiving compliance hereof shall make any waiver of the terms or conditions
effective. Any waiver granted by the Company shall be effective only if executed
and delivered by a duly authorized executive officer of the Company other than
the Holder. The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same. No waiver by any party of any term or condition, or the breach of any term
or condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.



14.
Governing Law and Severability. The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with applicable United States federal law and the laws of the State
of Texas, without regard to any conflict of laws principles, except to the
extent that



5



--------------------------------------------------------------------------------





the laws of Ireland mandatorily apply. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect
15.
Successors and Assigns. Subject to the limitations which this Agreement and the
Plan impose upon the transferability of the Units, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Holder, his permitted assigns and, upon the Holder’s death,
the Holder’s estate and beneficiaries thereof (whether by will or the laws of
descent and distribution), executors, administrators, agents, and legal and
personal representatives.



16.
Electronic Delivery and Execution. The Holder hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Holder understands that, unless revoked by the Holder by giving written notice
to the Company pursuant to the Plan, this consent will be effective for the
duration of this Agreement. The Holder also understands that he or she will have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above. The Holder hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agree that his or her electronic signature is
the same as, and will have the same force and effect as, his or her manual
signature. The Holder hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.



17.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.



18.    Acknowledgements. The Holder acknowledges and agrees to the following:
a.
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



b.
the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted in the past;



c.
all decisions with respect to future Unit or other grants, if any, will be at
the sole discretion of the Company;



d.
the Holder is voluntarily participating in the Plan;



e.
the Units and the Shares subject to the Units are not intended to replace any
pension rights or compensation;



f.
the Units and the Shares subject to the Units, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination,



6



--------------------------------------------------------------------------------





redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;


g.
the future value of the Shares underlying the Units is unknown, indeterminable
and cannot be predicted with certainty;



h.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Units resulting from the termination of the Holder’s Employment (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Holder is employed or the terms of
any employment agreement or arrangement in such jurisdiction, if any), and in
consideration of the grant of the Units to which the Holder is otherwise not
entitled, the Holder irrevocably agrees never to institute any claim against the
Company, any of its Affiliates or the Employer, waives his or her ability, if
any, to bring any such claim, and releases the Company, its Affiliates and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Holder shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;



i.
for purposes of the Units and unless otherwise expressly provided in this
Agreement or determined by the Company, the Holder’s right to vest in the Units
under the Plan, if any, will terminate as of such termination date as determined
by the Committee pursuant to Section 4 of this Agreement and will not be
extended by any notice period (e.g., Holder’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Holder is
employed or the terms of the Holder’s employment agreement or arrangement in
such jurisdiction, if any); the Committee shall have the exclusive discretion to
determine when the Holder is no longer actively providing services for purposes
of the Unit grant (including whether Holder may still be considered to be
providing services while on a leave of absence);



j.
unless otherwise provided in the Plan or by the Company in its discretion, the
Units and the benefits evidenced by this Agreement do not create any entitlement
to have the Units or any such benefits transferred to, or assumed by, another
company nor be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting Shares;



k.
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Holder’s participation in the
Plan, or the Holder’s acquisition or sale of the underlying Shares. The Holder
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan; and



l.
the following provisions apply only if the Holder is providing services outside
the United States:



(i)    the Units and the Shares subject to the Units are not part of normal or
expected compensation or salary for any purpose;
(ii)    The Holder acknowledges and agrees that neither the Company, the
Employer nor any Affiliate shall be liable for any foreign exchange rate
fluctuation between Holder’s local currency and the United


7



--------------------------------------------------------------------------------





States Dollar that may affect the value of the Units or of any amounts due to
the Holder pursuant to the settlement of the Units or the subsequent sale of any
Shares acquired upon settlement.
19.    Section 409A.


(a)
The delivery of the Holder’s Shares as described in Section 6 shall be made in
accordance with such Section, provided that with respect to delivery due to
termination of Employment for reasons other than death, the delivery at such
time can be characterized as a “short-term deferral” for purposes of Section
409A or as otherwise exempt from the provisions of Section 409A, or if any
portion of the delivery cannot be so characterized, and the Holder is a
“specified employee” under Section 409A, such portion of the delivery shall be
delayed until the earlier to occur of the Holder’s death or the date that is six
months and one day following the Holder’s termination of Employment. For
purposes of this Agreement, the terms “terminates,” “terminated,” “termination,”
“termination of employment,” and variations thereof, as used in this Agreement
to refer to the Holder’s termination of Employment, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A, to the extent applicable.



(b)
This Agreement and the Units provided hereunder are intended to comply with
Section 409A to the extent applicable thereto. Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall be interpreted and
construed consistent with this intent. Although the Company and the Committee
intend to administer this Agreement so that it will comply with the requirements
of Section 409A, to the extent applicable, neither the Company nor the Committee
represents or warrants that this Agreement will comply with Section 409A or any
other provision of federal, state, local, or non-United States law. Neither the
Company or its Affiliates, nor their respective directors, officers, employees
or advisers shall be liable to any Holder (or any other individual claiming a
benefit through the Holder) for any tax, interest, or penalties the Holder might
owe as a result of participation in the Plan, and the Company and its Affiliates
shall have no obligation to indemnify or otherwise protect any Holder from the
obligation to pay any taxes pursuant to Section 409A, or otherwise.



20.
Language. If the Holder has received this Agreement, or any other document
related to the Units and/or the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.



21.
Appendix. Notwithstanding any provisions in this Agreement, the Units shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Holder’s country. Moreover, if the Holder relocates to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to the Holder, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.



22.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Holder’s participation in the Plan, on the Units and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Holder to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.



23.
Waiver. The Holder acknowledges that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Holder or
any other Plan participants.







8



--------------------------------------------------------------------------------





24.
Entire Agreement. This Agreement (and the Plan) represents the entire
understanding and agreement between the parties with respect to the subject
matter of this Agreement and supersedes and replaces all previous agreements,
arrangements, understandings, rights, obligations and liabilities between the
parties in respect of such matters including any employment agreements between
the Holder and the Company and/or its Affiliates.



By the Holder’s execution or electronic acceptance of this Agreement (including
the country-specific appendix attached hereto) in the manner specified in the
Holder’s online account with the Company’s designated broker/stock plan
administrator, the Holder and the Company have agreed that the Units are granted
under and governed by the terms and conditions of this Agreement (including any
country-specific appendix attached hereto) and the Plan.




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.










WEATHERFORD INTERNATIONAL PLC
 
 
 
 
ADDRESS:
Weststrasse 1
Baar 6340, Switzerland
Attn: Corporate Secretary











9



--------------------------------------------------------------------------------






Appendix A - Performance Goal


The number of Units to which the Holder will be eligible to receive if the
Holder satisfies the applicable service requirements under Section 4 of this
Agreement will be calculated by the Committee based on the Company’s “Relative
Total Shareholder Return” (as defined below). Specifically, the Committee shall
calculate the number of vested Units for the Holder, if the Holder satisfies the
applicable service requirements under Section 4 of this Agreement, by
multiplying the Holder’s number of Units by the applicable Performance
Multiplier determined as set forth below based on the Company’s Relative Total
Shareholder Return results for the Performance Measurement Period. As noted
under Section 4 of this Agreement, special rules apply under certain
circumstances, such as termination on account of death or Disability and on
account of a Change of Control. All calculations shall be made by the Committee
in its sole discretion and such calculations shall be final and binding on the
Holder.


The following table shall apply for calculating this Award:


Relative Total Shareholder Return Over the Performance Measurement Period


Relative Total Shareholder
Return Percentile Ranking
Performance Multiplier
*
0.0
*
0.5
*
1.0
*
2.0
*
2.0



The maximum Performance Multiplier cannot exceed 2.0. Further, notwithstanding
the Relative Total Shareholder Return, if the Company’s Total Shareholder Return
(defined below) during the Performance Measurement Period (i) is greater than
thirty three percent (33%), then the minimum Performance Multiplier shall be
0.5; and (ii) is equal to or less than zero percent (0%), then the maximum
Performance Multiplier shall not be greater than 1.0.


If the Company’s Relative Total Shareholder Return performance falls between
designated levels of performance set forth in the above table, the Performance
Multiplier by which the Units is multiplied will be calculated by linear
interpolation.


The percentile ranking of the Company’s Relative Total Shareholder Return shall
be that fraction which is calculated by dividing the number of companies in the
Comparator Group (defined below) whose Comparator Total Shareholder Return
(defined below) performance is exceeded by the Company’s Total Shareholder
Return, by the total number of companies in the Comparator Group.




10



--------------------------------------------------------------------------------





Definitions and Additional Terms


“Comparator Group” shall mean those companies that are included in the PHLX Oil
Service Sector Index (OSX) (which currently includes fifteen companies,
including the Company which have at least a three-year trading history as of the
commencement of the Performance Measurement Period).


“Comparator Total Shareholder Return” for an applicable company in the
Comparator Group shall mean the percentage rate of growth during the Performance
Measurement Period of an investment of $1,000 in shares of the common stock of
the applicable company in the Comparator Group, assuming reinvestment of all
dividends paid during the Performance Measurement Period and adjusted in an
equitable manner for any material stock splits, reverse stock splits or similar
transactions.


“Relative Total Shareholder Return” shall mean the Company’s Total Shareholder
Return measured relative to each company in the Comparator Group's Comparator
Total Shareholder Return during the Performance Measurement Period.


Company Total Shareholder Return” for the Company shall mean the percentage rate
of growth during the Performance Measurement Period of an investment of $1,000
in Shares during the Performance Measurement Period, assuming reinvestment of
all dividends paid during the Performance Measurement Period and adjusted in an
equitable manner for any material stock splits, reverse stock splits or similar
transactions.


The Company’s Total Shareholder Return or any applicable Comparator Total
Shareholder Return for any applicable company in the Comparator Group shall be
measured based on the average Fair Market Value of the applicable share of stock
for the last twenty (20) trading days prior to the commencement of the
Performance Measurement Period as compared to the average Fair Market Value of
the same shares for the last twenty (20) trading days of the Performance
Measurement Period. The Fair Market Value of the Company’s Shares or of a share
of the common stock of a company in the Comparator Group shall mean the closing
price of a share of that stock on the New York Stock Exchange or other national
stock exchange on which that stock is actively traded for that date as reported
in the Wall Street Journal, Eastern Edition or such other standard reference
service as the Committee may select.


All adjustments will be prepared using the underlying audited financial data
used for the Company’s public filings.




11

